

115 HR 4617 IH: To amend the Internal Revenue Code of 1986 to provide for a temporary moratorium on the medical device excise tax.
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4617IN THE HOUSE OF REPRESENTATIVESDecember 12, 2017Mr. Paulsen (for himself, Mrs. Walorski, and Mr. Kustoff of Tennessee) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for a temporary moratorium on the medical
			 device excise tax.
	
		1.Temporary moratorium on medical device excise tax
 (a)In generalSubsection (c) of section 4191 of the Internal Revenue Code of 1986 is amended by striking 2017 and inserting 2022. (b)Effective dateThe amendments made by this section shall apply to sales after December 31, 2017.
			